              Case 2:17-cr-00188-JAM Document 117 Filed 03/16/21 Page 1 of 4


 1 JACKLIN CHOU LEM (CBN 255293)
   CHRISTOPHER J. CARLBERG (CBN 269242)
 2 NOLAN J. MAYTHER (CBN 319471)
   Trial Attorneys
 3 U.S. Department of Justice
   Antitrust Division
 4 450 Golden Gate Avenue, Room 10-0101
   San Francisco, California 94102-3478
 5 Telephone: (415) 934-5300
   Facsimile: (415) 934-5399
 6 jacklin.lem@usdoj.gov
 7
 8                              IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA                              CASE NO. 2:17-CR-00188-JAM
12                    v.                                    UNITED STATES’ REPLY TO
                                                            KENNETH KEYES’S OPPOSITION
13                                                          AND ORDER
      KENNETH KEYES and
14    LEROY WEBER,                                          DATE: August 2, 2021
                                                            TIME: 9:00 a.m.
15                            Defendants.                   COURT: Hon. John A. Mendez
16
17
18          The time between April 5, 2021 and August 2, 2021 should be excluded under the Speedy Trial
19 Act as to both defendants. The Speedy Trial Act provides that time is excluded “when the defendant is
20 joined for trial with a co-defendant as to whom the time for trial has not run and no motion for severance
21 has been granted,” as long as the period of delay is “reasonable.” 18 U.S.C. § 3161(h)(6). In assessing
22 whether a delay is “reasonable” the Court can consider “[w]hether the totality of the circumstances
23 warrants a conclusion that the delay was unreasonable.” United States v. Messer, 197 F.3d 330, 338 (9th
24 Cir. 1999).
25          Defendant Keyes’s assertion that a four-month delay is unreasonable overlooks the
26 circumstances caused by the COVID-19 pandemic. Pandemics, like a natural disaster or other
27 emergencies, grant this Court the discretion to order an ends-of-justice continuance. See Furlow v.
28 United States, 644 F.2d 764, 767-69 (9th Cir. 1981) (excludable delay caused by a volcanic eruption).


     UNITED STATES’ REPLY                           1
     NO. 2:17-CR-00188-JAM
                Case 2:17-cr-00188-JAM Document 117 Filed 03/16/21 Page 2 of 4


 1 Beginning with General Order 611 on March 17, 2020, the Court has issued several orders addressing
 2 the impact of the COVID-19 pandemic on jury trials and courthouse operations. As of this writing, jury
 3 trials continue to be suspended “until further notice,” and courthouses in the District remain “closed to
 4 the public.” See General Order 618, ¶ 1, 2 (May 13, 2020).
 5          Under the totality of the circumstances, the four-month exclusion here is reasonable. There
 6 continues to be uncertainty over when, exactly, jury trials will resume and courthouses in this District
 7 will re-open. There continues to be concerns for prospective jurors’ health and the ability of the Court
 8 to obtain, and maintain, an adequate number of jurors. And given continued COVID restrictions on
 9 travel and in-person gatherings, it was reasonable for the Court to allow Weber’s counsel additional time
10 for adequate preparation, taking into account the exercise of due diligence. (Dkt. 108). Moreover, a
11 four-month delay would be reasonable even if defendant Keyes’s codefendant Weber had not requested
12 additional time for effective preparation: vaccines continued to be rolled out and administered, and
13 within the last week, the White House announced a plan to make all adults eligible for a vaccine by May
14 1, with the goal of getting the country closer to normal by July 4.1 Finally, a four-month delay is not
15 “essentially dead time,” as defendant Keyes asserts. (Dkt. 115, p. 2). The government and defendants
16 have stipulated to an active pretrial schedule during which exhibit and witness lists will be exchanged
17 and trial briefs will be filed, all by early May. (Dkt. 111).
18 ///
19 ///
20 ///
21 ///
22 ///
23 ///
24 ///
25 ///
26 ///
27
            1
28            https://www.whitehouse.gov/briefing-room/statements-releases/2021/03/11/fact-sheet-
     president-biden-to-announce-all-americans-to-be-eligible-for-vaccinations-by-may-1-puts-the-nation-
     on-a-path-to-get-closer-to-normal-by-july-4th/
     UNITED STATES’ REPLY                             2
     NO. 2:17-CR-00188-JAM
              Case 2:17-cr-00188-JAM Document 117 Filed 03/16/21 Page 3 of 4


 1          Excluding time from April 5, 2021 to August 2, 2021 based on General Order 611 and
 2 subsequent orders addressing the impact of the COVID-19 pandemic, defendant Weber’s need for
 3 additional time to prepare, and the court’s previous denial of Keyes’s motion to sever is reasonable
 4 under the totality of the circumstances, and the ends of justice are served and outweigh the best interest
 5 of the public and both defendants in a speedy trial. The Court should exclude time as to both Weber and
 6 Keyes under 18 U.S.C. § 3161(h)(6), (7)(A) and (B)(iv), and General Order 479, Local Code T4.
 7
 8 Dated: March 15, 2021
 9                                                       Respectfully submitted,
10                                                       /s/ Nolan J. Mayther
                                                         JACKLIN CHOU LEM
11
                                                         CHRISTOPHER J. CARLBERG
12                                                       NOLAN J. MAYTHER
                                                         U.S. Department of Justice
13                                                       Counsel for the United States
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     UNITED STATES’ REPLY                            3
     NO. 2:17-CR-00188-JAM
              Case 2:17-cr-00188-JAM Document 117 Filed 03/16/21 Page 4 of 4


 1                                                   ORDER
 2          The Court, having considered the parties’ filings, having already denied Keyes’s motion to sever,
 3 and having already excluded time under the Speedy Trial Act based on defendant Leroy Weber’s request
 4 for reasonable time necessary for effective preparation—finds for the reasons stated in the United States’
 5 motion (Dkt. 114) and reply (Dkt. 116), and for the reasons the Court has previously stated orally on the
 6 record, that the ends of justice are served and outweigh the best interest of the public and the defendants
 7 in a speedy trial by excluding time through August 2, 2021. The Court therefore orders that time under
 8 the Speedy Trial Act shall be excluded as to both defendants—Kenneth Keyes and Leroy Weber—up to
 9 and including August 2, 2021 under 18 U.S.C. § 3161(h)(6), (7)(A) and (B)(iv), and General Order 479,
10 Local Code T4.
11          IT IS SO ORDERED.
12
13   DATED: March 15, 2021                                /s/ John A. Mendez
                                                          THE HONORABLE JOHN A. MENDEZ
14
                                                          UNITED STATES DISTRICT COURT JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     UNITED STATES’ REPLY                            4
     NO. 2:17-CR-00188-JAM
